Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 1 of 17 PageID 1081




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

     OMNIPOL, a.S., et al.,

                            Plaintiffs,

     -vs-                                                 Case No.: 8:19-cv-00794-VMC-TGW

     CHRISTOPHER WORRELL, et al.

                       Defendants.
     ___________________________________/

                        DEFENDANT CHRISTOPHER WORRELL’S
                     MOTION FOR ATTORNEY’S FEES AND COSTS AND
                         SUPPORTING MEMORANDUM OF LAW

            Defendant, CHRISTOPHER WORRELL (hereinafter “Defendant” or “Worrell”), by

     and through undersigned counsel, and pursuant to Fed. R. Civ. P. 54, 28 U.S.C. § 1927, and

     M.D. Fla. Local Rule 4.18, moves for an award of reasonable attorney’s fees and taxable costs

     against Plaintiffs, OMNIPOL a.S. (hereinafter “Omnipol”) and ELMEX PRAHA, a.S.

     (hereinafter “Elmex”) (collectively, “Plaintiffs”) and their Counsel, jointly and severally, and

     states in support as follows:

        1. On April 3, 2019, the Plaintiffs, OMNIPOL, a.S. (hereinafter “Omnipol”) and ELMEX

            PRAHA, a.S., (hereinafter “Elmex”) (both plaintiffs collectively hereinafter

            “Plainttiffs”), filed their initial Complaint against Defendants Multinational Defense

            Services, LLC; Angelo Saitta; Lisa Saitta; Christopher Worrell; James Brech; Robert

            Para; Bruan Siedel; Amy Strother; and Kirk Bristol (collectively, “Defendants”)

                                                    1
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 2 of 17 PageID 1082




          alleging Count I for Fraud against all Defendants; Count II for Civil Theft against all

          Defendants; Count III for Unjust Enrichment against all Defendants; Count IV for

          “State RICO Violations” against all Defendants Count V regarding federal RICO

          claims under § 1962(c) against all Defendants; Count VI regarding federal RICO

          claims under § 1962(d) against all Defendants; and Count VII for “Attorney Fees”

          against all Defendants.

       2. Worrell received no presuit notice of the claims raised by Plaintiffs in this action.

       3. Worrell, as well as the other named Defendants who were served, consistently

          maintained that the initial Complaint in this action was devoid of factual or legal

          support.

       4. Based on Motions to Dismiss filed by Angelo & Lisa Saitta, Christopher Worrell, and

          Multinational Defense Services, LLC, respectively, the Court dismissed the Complaint

          without prejudice for being nowhere near the elevated Fed. R. Civ. P. 9(b) standard for

          pleading fraud along with other deficiencies in pleading under Rule 12(b)(6). (Doc.

          70). Plaintiffs’ Counsel indicated that they would cure key deficiencies in the

          Complaint such as including the dates fraudulent statements by Worrell and others were

          allegedly made, but Plaintiffs failed to do so. See Doc. 106 at 44, 60. Instead, on July

          26, 2019, Plaintiffs filed an Amended Complaint that was nearly identical to the initial

          Complaint. Id. at 60.

       5. After the Court’s Order dismissing the initial Complaint without prejudice, Counsel for


                                                  2
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 3 of 17 PageID 1083




          Worrell, through undersigned, made numerous attempts to confer with Plaintiffs’

          counsel as to why the allegations against Worrell were without factual or legal support

          and offered to informally provide documentation and other evidence substantiating that

          Plaintiffs did not have a sound factual or legal basis to pursue the claims against

          Worrell. Counsel for Plaintiffs routinely failed to respond or even acknowledge such

          invitations and instead proceeded with filing the Amended Complaint, although

          Plaintiffs did drop three Defendants (Multinational Defenses Services LLC, Angelo

          Saitta, and Lisa Saitta) without observing the procedure in Fed. R. Civ. P. 41 for doing

          so.

       6. Worrell filed a Motion to Dismiss the Amended Complaint that, combined with other

          defending parties’ motions raising the same or similar arguments, resulted in dismissal

          of all claims against Worrell with prejudice and without leave to amend. See generally

          Doc. 106.

       7. Of the claims raised by Plaintiffs against Worrell, two sound in statutes that allow a

          prevailing Defendant to recover reasonable attorney’s fees in the event the Plaintiffs

          raised the claims without substantial factual or legal support: the claim for civil theft

          under Fla. Stat. § 772.11 and the claim for violation of Florida’s RICO statute under

          Fla. Stat. § 895.05.

       8. The determination that Plaintiffs’ Amended Complaint as to Worrell should be

          dismissed under Fed. R. Civ. P. 12 operates as a finding that Plaintiffs’ claims were


                                                  3
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 4 of 17 PageID 1084




          without factual or legal support. See e.g. Skubal v. Cooley, 650 So. 2d 169, 170 (Fla.

          4th DCA 1995). Accordingly, Worrell is entitled to recovery of reasonable attorney’s

          fees from the Plaintiffs because Plaintiffs’ claims were dismissed with prejudice based

          on the determination that they were without substantial factual or legal support.

       9. Although only two of the counts in this suit give rise to a statutory basis for fees, as this

          Court noted in Its Endorsed Order dismissing the initial Complaint (Doc. 59) and the

          Order Dismissing the Amended Complaint (Doc. 106), all of the counts raised against

          Worrell sounded in fraud based on a set of facts common to all counts that were

          governed by Fed. R. Civ. P. 9(b) for pleading fraud. In light of this aspect of Plaintiffs’

          pleadings, it is impossible or at least impracticable for Counsel for Worrell to allocate

          reasonable attorney’s fees toward one count or another. Worrell would have incurred

          nearly identical attorney’s fees had the Plaintiffs, for example, declined to pursue the

          common law and Federal RICO claims, instead pursuing only the Civil Theft and State

          RICO claims under the same set of facts. Accordingly, Worrell and his Counsel are

          seeking his Counsel’s reasonable fees for defense of the entire action which cannot be

          extricated from defense of the Civil Theft and State RICO claims, which were brought

          under a common set of facts.

       10. In addition to an award of fees from Plaintiffs based on the above reasoning, Worrell

          is also entitled to an award of fees under 28 U.S.C. § 1927 paid by Plaintiffs’ counsel

          for helming this unreasonable and vexatious litigation against Worrell and his co-


                                                    4
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 5 of 17 PageID 1085




             defendants for the reasons discussed in the below memorandum.

        11. Worrell entered into a fee agreement with his Counsel for a discounted hourly rate with

             an alternate fee-recovery clause calling for a higher hourly rate in the event attorney’s

             fees are sought from and awarded by the Court or an opposing party such as the

             Plaintiffs.

        12. Worrell now moves the Court for an award of reasonable attorney fees of $21,539.00.

        13. In support of this Motion, Worrell relies upon the Memorandum of Law below and the

             Declaration of Brian Calciano attached as Exhibit A. Worrell will provide additional

             supporting documentation upon the Court’s request.

                                     MEMORANDUM OF LAW

        I.       REASONABLE ATTORNEY’S FEES

             A. Fee-Shifting Standard for Plaintiffs’ Civil Theft Claim and RICO Claims

             For a civil theft claim under Florida law, “[t]he Defendant is entitled to recover

     reasonable attorney’s fees and court costs . . . upon a finding that the claimant raised a claim

     that was without fact or substantial legal support.” Fla. Stat. § 772.11(1) (emphasis added).

     Likewise, for a Florida RICO claim, [t]he defendant shall be entitled to recover reasonable

     attorneys’ fees and court costs upon a finding that the claimant raised a claim which was

     without substantial factual or legal support. Fla Stat § 895.05(7). The dismissal of Plaintiffs’

     claims under Fed. R. Civ. P. 12 operates as an adjudication that the claims were without

     substantial factual or legal support. See Skubal v. Cooley, 650 So. 2d 169, 170 (Fla. 4th DCA


                                                     5
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 6 of 17 PageID 1086




     1995). Accordingly, Worrell has a clear entitlement to reasonable attorney’s fees per the

     statutory language of Fla. Stat. §§ 772.11 and 895.05 as to the Civil Theft and Florida RICO

     claims.

               B. Worrell Is Entitled to Reasonable Attorney’s Fees Incurred in Defending the
                  Entire Action.

               Worrell is also entitled to reasonable attorney’s fees for the entire action because the

     Civil Theft and Florida RICO claims involve a common core of facts and prosecuted under the

     same legal theory as common-law claims—moreover, it cannot be shown that Worrell’s

     attorney spent a separate and distinct time on the Civil Theft and Florida RICO claim in relation

     to the related claims which were part of the same legal theory and held to the same pleading

     standard under Fed. R. Civ. P. (9)(b).

               Where a party is entitled to a fee award for only some of the claims in litigation,

                  the trial court must evaluate the relationship between the claims and
                  where the claims involve a common core of facts and are based on
                  related legal theories, a full fee may be awarded unless it can be shown
                  that the attorneys spent a separate and distinct amount of time on counts
                  as to which no attorney’s fees were sought or authorized.

     Mobile Shelter Sys. USA, Inc. v. Grate Pallet Sols., LLC, No. 3:10-cv-978-J-37JBT, 2013 U.S.

     Dist. LEXIS 102089, at *11-12 (M.D. Fla. June 28, 2013) (quoting Current Builders of Fla.,

     Inc. v. First Sealord Sur., Inc., 984 So. 2d 526, 533-34 (Fla 4th DCA 2008)).

               In Mobile Shelter Sys., the Middle District of Florida held that the prevailing party

     should receive an award of fees for litigating a common-law fraud claim because the legal

     theories behind that claim and the breach of contract claim (which gave rise to prevailing-party

                                                       6
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 7 of 17 PageID 1087




     fees) were related as both claims sought to hold the successful party to the contract at issue and

     were “bound together through a common core of facts.” 2013 U.S. Dist. LEXIS 102089 at *

     12. Likewise, in the instant case, all of Plaintiffs’ claims are bound together through a common

     core of facts that sound in fraud and were directed at holding Worrell personally responsible

     for his employer’s (Purple Shovel’s) default on a contract. Worrell’s method of defending these

     claims was common to all the counts in that they all sounded in fraud and failed to meet the

     heightened pleading standard for fraud allegations based on the facts common to all counts.

             By virtue of dismissal, the entire set of claims as to Worrell’s participation in a

     fancifully alleged fraudulent scheme were deemed without substantial factual and legal support

     based on the Court’s dismissal order. Moreover, Counsel for Worrell did not spend a “a

     separate and distinct amount of time on counts as to which no attorney’s fees were sought or

     authorized” as all work performed on the case was directed at a set of claims unified under a

     single theory sounding in conspiracy to commit fraud. A review of Counsel for Worrell’s time

     records submitted along with this Motion reveals that it would be impossible or at least

     impracticable to attempt to allocate billable tasks in this case to individual claims. Accordingly,

     Worrell is entitled to an award of attorney’s fees incurred in successfully defending the entire

     action, which was without substantial factual or legal support as to Worrell. Accordingly,

     Worrell respectfully requests an award of attorney’s fees based on the fees incurred defending

     the entire action.

             C. Plaintiffs’ Counsel Should Also Be Liable for Reasonable Attorney’s Fees
                Incurred in Defending the Entire Action Because They Instituted and

                                                     7
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 8 of 17 PageID 1088




                Maintained Unreasonable and Vexatious Litigation under 28 U.S.C. § 1927.


            Worrell respectfully requests that this Court order Counsel for Plaintiffs to pay an

     award of reasonable attorney’s fees incurred in defending the entire action due to their conduct

     in unreasonably and vexatiously multiplying the proceedings, which should have been limited

     to a claim in Purple Shovel’s bankruptcy.

            Per 28 U.S.C. § 1927:

                Any attorney or other person admitted to conduct cases in any court of
                the United States or any Territory thereof who so multiplies the
                proceedings in any case unreasonably and vexatiously may be required
                by the court to satisfy personally the excess costs, expenses, and
                attorneys’ fees reasonably incurred because of such conduct.

     Numerous circumstances in this case exist supporting an award of attorney’s fees as sanctions

     against Counsel for Plaintiffs under § 1927 based on established case law. As an initial matter,

     this entire action smacks of a transparent attempt to try and hold blameless individuals liable

     for a bad business deal that the Plaintiffs made with Purple Shovel, which is in bankruptcy.

     See e.g. Morrison v. Walker, 2019 U.S. App. LEXIS 29505 (5th Cir. Oct. 1, 2019) (§ 1927

     sanctions properly imposed against attorney for advancing meritless, immunity-barred claim,

     similar to the instant case with regard to the government contract officers). Instead of simply

     pursuing available relief available against Purple as a creditor, Plaintiffs elected to try and

     shakedown innocent individuals by mustering up a fanciful, unfounded, and implausible

     conspiracy of fraud that had no basis in reality.

            As to Worrell, specifically, Plaintiffs Complaint and Amended Complaint raised

                                                     8
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 9 of 17 PageID 1089




     numerous facts about Worrell that were patently false and could have been corrected after a

     very modest amount of due diligence by Plaintiffs’ counsel as described in Worrell’s first and

     second Motions to Dismiss. Despite receiving multiple admonitions from Counsel for Worrell

     and counsel for the co-defending parties about the patently false nature of the allegations,

     Counsel for Plaintiffs persisted in maintaining a wildly implausible and reputation-damaging

     conspiracy theory. Due to the application of litigation privilege to Florida common law claims

     such as defamation, tortious interference, and abuse of process claims—see e.g. EMI Sun Vill.,

     Inc. v. Catledge, No. 16-11841, 2019 U.S. App. LEXIS 19507, at *15-17 (11th Cir. June 28,

     2019)—Worrell is likely without any Florida common-law remedy against Plaintiffs and their

     Counsel for the reckless and defamatory abuse of the judicial process in which they engaged.

     Even if Worrell is awarded fees against the Plaintiffs, his ability to collect against two Czech

     business entities with limited or no assets in the United States is highly doubtful—such a

     judgment would ring hollow without additionally holding Counsel for Plaintiffs responsible

     for instituting and maintaining such an objectively unreasonable set of claims against Worrell.

     Accordingly, Worrell respectfully implores the Court to remedy the effects of Plaintiffs’ and

     their Counsel’s unreasonable and vexatious litigation and deter future abuses by awarding

     sanctions under § 1927.

            Joint and several liability for fees and costs against Plaintiffs’ counsel is appropriate

     under § 1927 where counsel formulated and put the litigation strategy and tactics into motion

     and junior attorneys carried out the litigation strategy and willingly participated in it. Avirgan


                                                     9
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 10 of 17 PageID 1090




     v. Hull, 125 F.R.D. 189 (S.D. Fla. 1989), aff'd, 932 F.2d 1572 (11th Cir. 1991). A finding of

     bad faith is required; however, in this Circuit, bad faith turns not on the attorney’s subjective

     intent, but on the attorney’s objective conduct under an objective standard of reasonableness

     for attorneys. Amlong & Amlong, P.A. v. Denny's, Inc., 500 F.3d 1230 (11th Cir. 2006). The

     fact that Plaintiffs and their Counsel were admonished at the hearing on the initial Motions to

     Dismiss that their claims came nowhere near the applicable pleading standard supports a

     finding of the objective unreasonableness of bringing the claims and executing the litigation

     strategy that was set into motion by Counsel for Plaintiffs. See e.g. Indianapolis Colts v.

     Baltimore, 775 F.2d 177 (7th Cir. 1985) (fees may be assessed under § 1927 where attorney

     intentionally filed or prosecuted a claim that lacked plausible legal or factual basis).

            Moreover, Plaintiffs and their Counsel have made false statements in prosecuting their

     case. Aside from the defamatory statements against Worrell and co-defendants identified in

     Motions to Dismiss, Counsel for Plaintiffs represented at the hearing on the initial Motions to

     Dismiss that Plaintiffs would file an amended complaint with the exact dates and substance of

     the alleged fraudulent statements. Instead of doing so, the Plaintiffs and their Counsel filed

     what was described, in this Court’s terms, as allegations that were “nearly identical to the ones

     the Court found lacking in Plaintiffs’ original Complaint.” Doc. 106 at 43-44. Instead of

     seeking leave to drop parties for which it had no factual basis to pursue the claims, Plaintiffs

     and their Counsel essentially refiled the same allegations while unilaterally and improperly

     dropping some parties. See also Olivia v. NBTY, Inc., 583 Fed. Appx. 877 (11th Cir. 2014)


                                                    10
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 11 of 17 PageID 1091




     (sanctions against attorney affirmed where statements were either knowingly or recklessly

     false, attorney should have known statements were false, and attorney deviated from conduct

     of reasonable attorney).

            An attorney’s knowledge and intent at each step of the case is relevant to the ultimate

     legal determination that the conduct is objectively reckless or that bad faith is evident for

     purposes of § 1927. Amlong & Amlong, 500 F.3d 1230 (11th Cir. 2006). Counsel for Plaintiffs’

     conduct concerning Purple Shovel’s bankruptcy further demonstrates recklessness and bad

     faith. Specifically, Plaintiffs and their Counsel initiated this case from the outset by framing it

     as not a case against Purple Shovel that was subject to bankruptcy stay, additionally arguing

     that Purple Shovel was not an indispensable party in this case. In contrast to those

     representations to the Court, Plaintiffs and their Counsel then proceeded to seek virtually all

     essential discovery in this matter through the bankruptcy court via subpoenas for, for example,

     all of Worrell’s emails while working at Purple Shovel, without providing any advance notice

     to the litigants in the instant case. Plaintiffs’ and their Counsel’s conduct in this regard is

     currently the subject of parallel sanctions proceedings initiated by one or more bankruptcy

     trustees in Purple Shovel’s bankruptcy, but the conduct is also evidence of bad faith for the

     purposes of an award of fees under § 1927 in the instant case. See Trulis v. Barton, 67 F.3d

     779 (9th Cir.), reprinted, remanded, 107 F.3d 685 (9th Cir. 1995) (finding that trial court

     abused discretion in failing to award sanctions under § 1927 in suit alleging RICO, fraud,

     breach of contract, and related claims where party had recklessly maintained suit and


                                                     11
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 12 of 17 PageID 1092




     disregarded orders from the bankruptcy order thereto); see also FM Indus. V. Citicorp Credit

     Servs., 614 F.3d 335 (7th Cir. 2010) (sanctions under § 1927 appropriate where plaintiff’s

     lawyer, among other acts, made discovery demands without regard to rules).

              As the Middle District of Florida has previously held, § 1927’s “purpose is to ‘deter

     frivolous litigation and abusive practices by litigants and to ensure that those who create

     unnecessary costs bear them.’” Kaplan v. Burrows, No. 6:10-cv-95-Orl-35DAB, 2011 U.S.

     Dist. LEXIS 125653, at *24 (M.D. Fla. Sep. 6, 2011) (quoting Smartt v. First Union Nat'l

     Bank, 245 F.Supp.2d 1229, 1234-35 (M.D. Fla. 2003). Plaintiffs’ pleadings as to Worrell were

     patently without a plausible factual or legal basis, which ultimately led to their dismissal with

     prejudice as to Worrell. This resulted in unnecessary costs to Worrell in the form of attorney’s

     fees that he will be unlikely to recoup from the Plaintiffs, who are two foreign business entities.

     However, as demonstrated in this Memorandum, Plaintiffs’ Counsel ought to bear

     responsibility for initiating and maintaining this wildly implausible set of claims, which on

     their face bore no merit as to any of the defending parties, especially Worrell. The

     circumstances of Counsel for Plaintiffs’ litigation of this matter and the tactics elected

     demonstrate the kind of objective unreasonableness that supports a finding of bad faith and

     thus sanctions under § 1927. For these reasons, Worrell respectfully urges the Court to hold

     Counsel for Plaintiffs’ liable jointly and severally for fees and costs identified more particularly

     below.

              D. Hourly Rates for Attorney Calciano


                                                     12
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 13 of 17 PageID 1093




             “When a statute or rule of law permits an award of reasonable attorneys’ to the

     prevailing party, a court should utilize the lodestar method in computing the appropriate fees.”

     Baker v. Fid. Mortg. Direct Corp., 2011 U.S. Dist. LEXIS 44310, at *9 (M.D. Fla. Apr. 25,

     2011) (citing Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292, 1299 (11th

     Cir. 1998)). For purposes of the lodestar calculation, "[a] reasonable hourly rate is the

     prevailing market rate in the relevant legal community for similar services by lawyers of

     reasonably comparable skills, experience, and reputation." Norman v. Hous. Auth. of

     Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). “The court . . . is itself an expert on the

     question and may consider its own knowledge and experience concerning reasonable and

     proper fees and may form an independent judgment either with or without the aid of witnesses

     as to value.” Id. at 1303.

            Undersigned counsel has been a practicing litigator since his admission to the Florida

     Bar in March 2014, with prior experience as a litigation paralegal and law clerk. (Exhibit A).

     Since 2014, he has practiced primarily in the areas of employment and business litigation in

     federal and state court. He has authored amicus briefs on behalf of the Florida chapter of the

     National Employment Lawyers Association (Florida NELA) and continuing education

     presentations for other lawyers and human resource professionals on employment litigation

     topics for Florida NELA, the St. Petersburg Bar Association, National Business Institute, and

     other organizations. He has handled numerous cases defending employees against claims of

     misconduct and tortious behavior brought by their own employers and third parties, serving as


                                                   13
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 14 of 17 PageID 1094




     lead legal counsel for both employers and employees. He was recognized as a Rising Star

     during 2018 and 2019, a distinction given to no more than 2.5% of Florida lawyers by Super

     Lawyers, a subsidiary of Thomson Reuters. He also has significant experience prosecuting and

     defending claims of fraud, civil theft, civil remedies for criminal practices, and similar causes

     of action in the context of business and employment litigation.

            For the legal services rendered by the undersigned in this matter, an hourly rate of

     $350.00 is requested. This rate is consistent with the hourly rates awarded in other cases in

     the Middle District of Florida for the work of attorneys with similar backgrounds and

     experience. See Shelton v. Schar, No. 5:17-cv-86-Oc-PGBPRL, 2018 U.S. Dist. LEXIS

     153812, at *7 (M.D. Fla. Aug. 23, 2018) (holding $415/hr reasonable in litigation involving

     Florida RICO and related claims); Gray v. Novell, Inc., No. 8:06-CV-1950-T-33TGW, 2012

     U.S. Dist. LEXIS 127064, at *32 (M.D. Fla. Sep. 6, 2012) (approving rates up to $425 per hour

     concerning Florida RICO claim); TemPay Inc. v. Biltres Staffing of Tampa Bay, LLC, No. 8:11-

     cv-2732-T-27AEP, 2013 U.S. Dist. LEXIS 158724, at *8 (M.D. Fla. Oct. 30, 2013) (approving

     rates up to $375/hr for RICO and fraud claims); Montgomery v. Larmoyeux, 14 So. 3d 1067

     (Fla. 4th DCA 2009) (affirming $475/hr as reasonable concerning civil theft, fraud, and

     conspiracy claims; Prof'l Ctr. for Internal Med. v. Jai Cho, 2015 Fla. Cir. LEXIS 68699 (Fla.

     13th Jud. Cir. Apr. 30, 2015) (approving up to $675/hr for litigation centered on civil theft

     claims); Birch v. Birch, 2016 Fla. Cir. LEXIS 30595 (Fla. 13th Jud. Cir. Apr. Feb. 25, 2016)

     (approving up to $500/hr for civil theft and related claims); 2002 Irrevocable Tr. ex rel.


                                                    14
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 15 of 17 PageID 1095




     Hvizdak v. Shenzhen Dev. Bank, Co., No. 2:08-cv-556-FtM-36DNF, 2011 U.S. Dist. LEXIS

     104554, at *2 (M.D. Fla. Sep. 15, 2011) (approving rates of $400/hr and $350/hr concerning

     fraud, conspiracy to commit fraud, and related claims).

            E.      Reasonable and Necessary Attorney Hours Spent

            As detailed in the true and accurate time records attached to the Declaration of Brian

     Calciano (Ex. A), undersigned counsel spent 61.54 hours on this matter. Undersigned submits

     that the hours spent by him in defense of Worrell concerning Plaintiffs’ claims were reasonable

     and necessary. The hours are limited to essential activities: 1) the initial client consults and

     fact gathering; 2) legal research; 3) drafting of motions and other court papers; 4)

     communications with counsel for co-defending parties regarding fact circumstances of the case

     and strategic matters and with opposing counsel concerning case management, settlement, and

     related matters; 5) preparation of discovery requests and responses to discovery requests; 6)

     conferences with Worrell concerning strategy, discovery, cases status, and related matters; 7)

     interviews with anticipated fact witnesses; 8) investigation and correspondence concerning the

     availability of insurance coverage for Worrell through his employers’ policies; 8)

     communications with bankruptcy trustee counsel concerning developments in Purple Shovel’s

     bankruptcy, including the issuance of subpoenas, relevant to prosecution and defense of this

     matter; 9) research and investigation concerning availability of compulsory counterclaims; and

     10) preparation of the instant fee motion and supporting documents.

            II.     TAXABLE COSTS


                                                   15
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 16 of 17 PageID 1096




                     As a prevailing party, Worrell is entitled to recover his taxable litigation costs.

     Fed. R. Civ. P. 54(d). However, due to the disposition of this matter prior to mediation,

     depositions, and retention of experts, combined with the fact that Worrell was able to

     coordinate travel for litigation with travel for business and other purposes, Worrell has incurred

     only negligible costs aside from attorney’s fees and has not submitted a bill of costs,

     accordingly.

            WHEREFORE, Plaintiff moves the Court for an award of reasonable attorney fees of

     $21,539 against Plaintiffs (1) OMNIPOL a.S., (2) ELMEX PRAHA, a.S., and their Counsel,

     (3) NDH LLC d/b/a NEXUS DERECHOS HUMANOS, (4) MARIO WILLIAMS; (5)

     DALLAS LEPIERRE, and (6) MARIA-VITTORIA CARMINATI jointly and severally.

     Dated: October 31, 2019                                RESPECTFULLY SUBMITTED,


                                                            By: /s/ Brian Calciano
                                                            Brian Calciano, Esquire
                                                            Fla. Bar No. 0108879
                                                            BRIAN CALCIANO, PA.
                                                            146 2nd St. N., Ste. 310-DD
                                                            St. Petersburg, FL 33701
                                                            Tel: 727-202-4516
                                                            Email: brian@flemploymentlaw.com
                                                            Attorney for Defendant Christopher
                                                            Worrell

                    CERTIFICATE OF CONFERRAL PER LOCAL RULE 3.01(g)

     I HEREBY CERTIFY that I contacted Counsel for Plaintiffs, Dallas LePierre, via telephone

     on October 31, 2019 concerning the relief request in this Motion. At that time, Mr. Lepierre


                                                     16
Case 8:19-cv-00794-VMC-TGW Document 109 Filed 10/31/19 Page 17 of 17 PageID 1097




     and I agreed to set a telephone conference the following week during a time when all

     Counsel for Plaintiffs appearing in this case can participate. I acknowledge my continuing

     obligations under Local Rule 3.01(g) and will file an updated certificate apprising the Court

     of the status of the conference after it occurs.

                                                             By: /s/ Brian Calciano
                                                             Brian Calciano, Esquire


                                     CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a copy of the foregoing was served via the CM/ECF portal to all

     counsel of record this 31st day of October 2019.

                                                             By: /s/ Brian Calciano
                                                             Brian Calciano, Esquire




                                                        17
